Case 1:19-cr-00561-LAP Document 369-1 Filed 09/16/21 Page 1 of 8

One Gustave L. Levy Place

Icahn Box 1403

School of New York, NY 10029-6574
Medicine at

Mount Tel: (212) 824-7292

Fax: (212) 824-2327

 

September 15, 2021
Dear Judge Preska,

My name is Dr. Nils Hennig, and I am writing this letter in support of Steven Donziger.

I am the Director of the Graduate Program in Public Health at the Icahn School of Medicine at Mount Sinai,
Associate Professor of Pediatrics, Environmental Medicine and Public Health, and Health System Design
and Global Health. I have worked for the past 20 years as physician, medical director, research coordinator,
advisor, and medical consultant for Medicines Sans Frontieres (Doctors Without Borders), Medicins du
Monde (Doctors of the World), the Fogarty International Center of the National Institute of Health, and
other international organizations in humanitarian emergencies, fact finding missions, development, and
research. I am an attending at the Pediatric HIV/AIDS Clinic at the Mount Sinai Hospital.

I have known Steven Donziger for over 15 years. I got introduced to Steven while doing humanitarian
work and research in South America in 2006. Steven is one of the most trustworthy, upstanding and
responsible persons I know.

At Mount Sinai I teach an Introduction to Global Health course, introducing role models in global! public
health work, personalities who combine a dedication to ethics and academic rigor with a commitment to
easing the suffering of neglected populations and people. Steven’s annual lecture and discussion with the
students is a highlight of the course. Over the years the students have commented on his “outstanding
honesty and integrity”, his “commitment to improve the human condition“, and stated how they have been
“touched by his genuineness, his indomitable spirit, and his heart”. Other comments included: “he is truly
kind and generous” and “he never evaded any tough questions or sugarcoated his difficult situation”. These
students’ comments do not surprise me in the least. This is the Steven Donziger that I know and respect. I
count myself very lucky to have a colleague and friend like him. He is a compassionate man of character
and honesty.

Thank you for your kind attention, and please let me know if you need anything further from me.

Sincerely,

Nils Hennig, MD, PhD, MPH

Director, Graduate Program in Public Health

Associate Professor, Pediatric Infectious Diseases, Environmental Medicine and Public Health, Health System Design and
Global Health

Icahn School of Medicine at Mount Sinai, One Gustave L. Levy Place, Box 1403, New York, NY 10029
Case 1:19-cr-00561-LAP Document 369-1 Filed 09/16/21 Page 2 of 8

Rob Moodie
Professor of Public Health
Deputy Head of School

September 15, 2021

Hon. Loretta A. Preska

United States District Judge
Southern District of New York
500 Pearl Street

New York, N. Y. 10007

Via ECF.

Re: United States v. Donziger, No. 19-cr-561 (LAP), 11-civ-691 (LAK)
Dear Judge Preska

Please allow me to introduce myself. | am a medical doctor and Professor and Deputy
Head of School at the Melbourne School of Population and Global Health and Professor
of Public Health at the Kamuzu University of Health Sciences in Malawi. | worked for
many years in aboriginal health care in Central Australia, refugee health care in the
Sudan and HIV/AIDS programs for the World Health Organization and for the United
Nations. In this latter work | was the inaugural Director of Country Programs for the
joint UN Program on AIDS (UNAIDS) where our job was to get this new program up and
running in more than 50 countries almost overnight. | have been really impressed with
the global impact of President George W Bush’s PEPFAR program for AIDS treatments.
It has also played a major role in Malawi where | have been working for the last six
years (until Covid).

HIV/AIDS has shone a spotlight on the relationship between health and human rights,
so | have had the privilege of working with lawyers and ethicists to find pathways to
reducing stigma and discrimination, which in turn led to much longer and healthier lives
for people with HIV/AIDS.

| completed my public health training at Harvard University and met Steven Donziger as
part of the Harvard Study Group. It was a team of doctors and lawyers who travelled to
lraq immediately after the First Gulf War in 1991 to ascertain the impact of the
sanctions and the war on the health of the innocent victims — mothers and children.
Our work was published in the New England Journal of Medicine and was adopted by
the United Nations and led to the implementation of the Oil for Food program to help
lraqi mothers and children.

Steven was a key thinker and leader in the Harvard Study Group, as he was
instrumental in us being able to develop an interdisciplinary medical, legal and ethical
framework to our research and was invaluable in helping to develop clear evidence-
based messaging about the plight of Iraqi mothers and their children. What was
obvious from the get-go was his compassion. The way Steven worked for many, many
months without acknowledgement or remuneration demonstrated how much he really
cared about people he’d never met before, who were far away from his day-to-day life,
but people who were really suffering.

 
Case 1:19-cr-00561-LAP Document 369-1 Filed 09/16/21 Page 3 of 8

| have watched Steven’s work since then and have greatly admired his commitment to
the women, children and families in Ecuador. My admiration was further strengthened
when our son, then a law student, visited the program in Ecuador in 2011. He reported
how much time and effort Steven was putting in, how much he had to fight - again for a
group of people far away from his own existence — for people who were suffering. And
as a doctor | realise how little we can actually do in cases like the dumping of deadly
waste in Ecuador and elsewhere to prevent the disastrous levels of premature disease,
disability and death that ensue. It has to be lawyers like Steve, who have deep levels of
empathy and compassion who can step up to help societies manage and prevent these
conflicts.

Steven has a very strong value system, an unbending sense about what is right and just
— which he has obviously paid for by virtue of his house arrest over the last two years. It
would be a travesty if he were to pay for his very human passion and compassion yet
again.

| greatly urge you release Steven for time served.

Thank you very much for considering my entreaty.

Yours Sincerely
(Rob Mood

Rob Moodie AM
Deputy Head and Professor of Public Health
Melbourne School of Population and Global Health

Melbourne School of Population and Global Health
Room 517, Level 5, 207 Bouverie Street

Tha I Iniveorcity: anf Malhaurna Carltan Vietaria QN1N Avctralia
Case 1:19-cr-00561-LAP Document 369-1 Filed 09/16/21 Page 4 of 8

COLLEGE or LETTERS anp SCIENCE
Department of Anthropology

Honorable Loretta A. Preska

United States District Court Southern District of New York
500 Pearl Street

New York, NY 10007

Re: United States v. Donziger, No. 19-cr-561 (LAP), 11-civ-691 (LAK)
Dear Judge Preska,

Please accept my letter of utmost support of Steven Donziger. I am a professor in the
Department of Anthropology at the University of California, Davis, where I have been a
faculty member over the past twenty-four years. Over the past thirty years, my research
has examined the impact of oil extraction on Indigenous peoples in Ecuador and beyond.
Since 1990, J have conducted field-based research in the Amazon region of Ecuador that
examines the devastating effect of oil operations on Indigenous and non-Indigenous
peoples and their lands. Through this research, I first met Steven in the early 1990s and we
have stayed in touch ever since.

My research in Ecuador has culminated in two books and numerous academic articles. My
first project, published in Crude Chronicles (Duke University Press 2004), examines the
fierce resistance to imminent oil extraction in Indigenous territory in the central
Amazonian region. This Indigenous opposition was spurred by the ecological and social
turmoil that Texaco’s oil operations to the north had created. My second research project,
to be published in 7he Sma// Matter of Suing Chevron (Duke University Press 2022),
examines the legal saga triggered by Texaco’s reckless operations in the northern
Amazonian region. This research follows the lawsuit against Chevron in Ecuador, Chevron’s
countersuit in the United States, and Chevron’s international arbitration filed in the
Netherlands. Untangling this web of legal proceedings, demanded a range of research
methods on my part—the review of reams of court documents (claims, submissions,
opinions, court transcripts, and judgments, etc.), extensive interviews with lawyers and
legal experts, a deep dive into the chemistry of hydrocarbons and toxicity, long interviews
with scientists and remediation experts, and decades of engaging with the Amazonian
plaintiffs and experiencing first-hand the harm that oil contamination has inflicted on their
lives.1

 

1 Simply to disclose, I have also co-coordinated a major United Nations project analyzing the relation
between the extractive industry and Indigenous rights in eight countries around the world ( The Politics
of Resource Extraction [PalgraveMacmillan 2012]).

 

 

 

Tel: 530-752-8585
One Shields Avenue, Davis, CA 95616
lettersandscience.ucdavis.edu; https://anthropology.ucdavis.edu/people/smsawyer
Case 1:19-cr-00561-LAP Document 369-1 Filed 09/16/21 Page 5 of 8

I first met Steven in 1993 while conducting my first research project approximately 200
miles south of Texaco’s former oil concession. At the time, Steven was part of the US legal
team that had filed a lawsuit in your court against Texaco, Inc. for its systematic dumping of
industrial wastes into Amazonian water and soil systems (Agu/nda et al. v. Texaco Inc., 93
Civ. 7527 (VLB) DI 1). I met Steven briefly at a meeting in the Ecuadorian National
Congress between the US legal team, members of congress, and a group of Ecuadorian
Indigenous rights advocates with whom I was collaborating. At that time, it was apparent
that Steven was deeply disturbed by the destruction that Texaco’s legacy of contamination
had wrought on the people of the northern Ecuadorian Amazon.

It was not until 2003, however, when the US lawsuit against Texaco was refiled in Ecuador
against the Chevron Corporation (Aguinda v. ChevronTexaco Corp., 002-2003-P-CSJNL
[2011-63-1]) that I came to truly know Steven. In November 2003, I was one of a handful of
individuals who traveled to Ecuador to observe the first months of the litigation against
Chevron. As part of the legal team, Steven helped direct the litigation process. He worked
with the Ecuadorian lawyers to develop arguments; he prepared individuals who provided
court testimony; and he coordinated communications with the national and international
press. Particularly striking was Steven's facility to effectively communicate in diverse
registers with diverse audiences. From the beginning, Steven empathically connected with
hundreds of Indigenous and non-Indigenous plaintiffs. Similarly, Steven’s clear mastery of
the legal record garnered through discovery in the US court was fundamental to
formulating legal arguments under Ecuadorian law. Not only did Steven advise the original
Ecuadorian legal team, but he also developed trusting relations with a human rights
advocate who in time would come to head the team as its composition changed. Lastly,
Steven had a remarkable skill for addressing journalists of all stripes and for generating
news coverage of this extraordinary lawsuit. Through his deep commitment, Steven honed
these unique qualities and capacities over the subsequent twenty years.

As the Ecuadorian legal process extended for seven-plus years, Steven was the only lawyer
from the US team who followed the litigation through the end. Although my time in

Ecuador never again coincided with Steven’s, I can attest to how his dedication and
commitment inspired numerous people involved in the litigation. To begin, the warmth and
trust Steven developed over the years with the plaintiffs’ groups was singular. Indigenous
and non-Indigenous plaintiffs alike fondly related stories to me of Steven visiting their
homes, listening to their experiences of despair, and lifting them with his smile, humor, and
bear-hug embrace. Just as importantly, the intense comraderies Steven nurtured with the
recomposed Ecuadorian legal team was extraordinary. Lawyers on that team have
recounted to me stories of Steven’s sharp strategizing intellect and quirky self-deprecating
humor—the combination of which proved essential for building team cohesion and for
withstanding the onslaught of Chevron’s onerous legal filings and tactical intimidations. In
Case 1:19-cr-00561-LAP Document 369-1 Filed 09/16/21 Page 6 of 8

addition, a number of highly respected scientific experts have remarked to me on Steven's
diligence in learning the science of contamination and his insistence on its precision in the
Ecuador legal proceedings.

Because my own research on the lawsuit against Chevron engage legal and scientific
debates over toxicity, epidemiology, and contract law, I extensively analyzed court
documents. Although public, the legal case file for the Chevron litigation was not easily
accessible outside Ecuador. Consequently, I recurrently contacted Steven over the years to
ask his opinion on particular court processes or to ask if he could track down specific
documents for me. Without exceptions, Steven generously and openly engaged my
concerns and located obscure documents. Furthermore, he did so open-heartedly and with
interest. As Steven well knows, my research is not a piece of advocacy on behalf of the
plaintiffs. And yet not once did Steven hold back or become defensive around any of my
queries. This speaks volumes to Steven’s own integrity and deep sense of purpose in
seeking to uphold the rights of desperately marginalized Indigenous peoples and poor
farmers contending with contaminated lives. The profound dedication that Steven’s
journey has demanded in serving as advocate for racially, economically, and politically
disenfranchised plaintiffs over nearly thirty years is beyond admirable. Furthermore, it has
been anything but self-serving. It has come at a great cost to him and his family.

Despite our work being fundamentally different, Steven and I have become friends over the
years. We do not see each other often. However, we do try to meet every time I am in New
York or he is in San Francisco. I have visited him at his home with my daughter who is just
a bit older than Steven’s son. Whether immersed in work or family, Steven's abiding
qualities hold true: his warmth, attentiveness, intelligence, humor, and big-heartedness. It
is clear that Steven is a loving husband and father. He is blessed, in turn, to have sucha
beautiful family and their unshakable support through these years of legal assault.

In closing, I unswervingly affirm my deep respect for Steven, for his honorable principles,
his work ethic, his selfless dedication, and his compassionate advocacy for the rights of
those living in the midst of oil contamination. That Steven has served over two years in
home detention is deeply distressing. And that he now faces a possible further jail sentence
is unjust. I appeal to your sense of fairness, your Honor, to determine that Steven Donziger
has already served all necessary time.

Thank you for your attention and kind consideration.
Sincerely,

Dy hry

Suzana Sawyer, Professor, Department of Anthropology
Case 1:19-cr-00561-LAP Document 369-1 Filed 09/16/21 Page 7 of 8
Rex Weyler

September 7, 2021

Hon. Loretta A. Preska

United States District Judge
Southern District of New York
500 Pearl Street

New York, N. Y. 10007

Via ECF.

Re: United States v. Donziger, No. 19-cr-561 (LAP), 11-civ-691 (LAK)
Dear Judge Preska:

I am an author, journalist, and educator (1973-present), an American citizen living and working
in Canada. As a journalist, I have broadcast and written work with the CBC, New York Times,
National Geographic, Vancouver Sun, The Liberal (UK), The Independent (UK), and other
international media. I have published books on health, on the Indigenous history of the western
hemisphere, early middle-eastern history, ecological history, and other topics, and have received
international writing awards. I am a co-founder of Greenpeace International, the founder of a
Canadian educational institute, and I teach at elementary and high-school levels in my
community in British Columbia, Canada. My wife and I are members of the British Columbia
Foster Parents Association and have worked with child trauma victims and young people with
learning disabilities, legal problems, and other challenges.

As a journalist, in 2015, I began investigating the Texaco/Chevron oil pollution case in Ecuador.
Through this investigation, J met and first interviewed Steven Donziger in 2016 in Canada. In
2017 I joined a Canadian delegation of Indigenous leaders, who went to Ecuador to investigate
the case. There I met with Steven Donziger again, as he worked in his role as attorney for the
Frente de Defensa de la Amazonia (FDA, “Amazon Defense Coalition”), plaintiffs in the
damages case against Chevron Corporation. I have since interviewed Mr. Donziger in New York,
and have met his wife Laura and his son Matthew.

In Ecuador I met the Indigenous and farming communities affected by the Texaco/Chevron oil
pollution, and I observed the respect, admiration, and trust that those people have for Mr.
Donziger. Plaintiffs and their Ecuadorian lawyers informed me that Mr. Donziger had worked
relentlessly and generously on their behalf for 24 years, since 1993. He has now worked on their
behalf for 32 years.

I met families who have suffered the loss of family from cancers and birth defects linked to the
Texaco/Chevron pollution, and who, to date, have received no compensation or help from
Chevron, in spite of winning their lawsuit against the company in Ecuador, a jurisdiction that
Chevron chose, and whose judicial system and decisions Chevron promised to honour.

I met representatives of the plaintiffs, the FDA, The Woman’s Federation of Sucumbios
Province, and the The Federation of Farmers of Orellana Province, all of whom held Mr.
Donziger in the highest regard for his integrity, legal expertise, and tireless work ethic.
Case 1:19-cr-00561-LAP Document 369-1 Filed 09/16/21 Page 8 of 8

[R. Weyler to Hon. L. A. Preska, 2021 .. page 2)

My wife and I have hosted Mr. Donziger in our home, where I was able to conduct extensive
interviews with him. I have read the Ecuadorian court transcripts, including the reports of 54
scientific site inspections of Chevron wells and oil production facilities, which found oil
contamination in violation of applicable laws and legal norms at every single site inspected. I
have read the Supreme Court of Ecuador Decision: NATIONAL COURT OF JUSTICE, Opinion
by Dr. Wilson Andino Reinoso; reviewed by National Judges, in summary verbal proceeding No.
174-2012, November 12, 2013.

I have read the medical impact reports from Dr. Miguel San Sebastian; Anna Karin Hurtig; Inter-
American Commission on Human Rights, Organization of American States; and other
independent reports, all of which link severe medical impacts on Ecuador's communities to the
Texaco/Chevron oil contamination.

I have come to know and respect Mr. Donziger as a dedicated lawyer and advocate for his
clients, as a man of integrity and of the highest ethical standards. His handling of this case has
been conscientious, equitable, and honourable.

Having investigated this case thoroughly, over the last five years, I believe that the Court should
sentence Mr. Donziger to the time already served under house arrest, now two years.

The alleged offense -- failing to surrender his phone and computer record of contact with his
clients -- appears as an act permitted under US law, as necessary for the protection of his clients'
rights to a safe attorney-client relationship.

The only known serious accusations against Mr. Donziger were made by a man (A. Guerra), paid
by Chevron, coached by Chevron, who has admitted lying, and whose story has been proven
false by forensic evidence, based on a review of the Ecuadorian court's computers.

As a journalist and a U.S. citizen, I am horrified by Chevron's apparent deceit before and
influence in the U.S. justice system, in an apparent attempt to avoid paying a legal, impartial, and
well evinced court judgment in Ecuador, reviewed and confirmed by the highest court in
Ecuador.

Chevron's persecution of Mr. Donziger appears shameful, U.S. courts should distance themselves
from this campaign to "demonize" (Chevron's word) Mr. Donziger, and I urge you to make the
honourable decision and limit Mr. Donziger's sentence to the time he has already served.

Thank you for your consideration.

Rex Weyler

Box 446, 822 Austin Drive, Mansons Landing, BC, VOP 1K0, Canada
rexweyler1@gmail.com 250-935-0005
